Citation Nr: 0930669	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) based on service in 
Vietnam. 
 
2.  Entitlement to service connection for PTSD based on 
personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service between November 1969 and 
January 1972.  

Service connection for PTSD based on reported combat service 
in Vietnam was denied by rating action dated in February 
2003.  The Veteran was advised of this decision by letter 
dated that same month but did not file an appeal.  This 
determination is final. See 38 C.F.R. § 20.1103 (2008).  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office in Chicago, Illinois that declined 
to reopen the claim of entitlement to service connection for 
PTSD based on service in Vietnam, and denied service 
connection for PTSD based on personal assault.  

The Veteran was afforded a personal hearing in May 2009 
before the undersigned Veterans Law Judge sitting at Chicago, 
Illinois.  The transcript is of record.


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Entitlement to service connection for PTSD based on 
combat service in Vietnam was denied by an RO decision in 
February 2003; the appellant did not file a timely appeal and 
that determination is final.

3.  Evidence received subsequent to the February 2003 
determination, when considered by itself or with previous 
evidence of record does not relate to an unestablished fact 
necessary to support the claim of service connection for PTSD 
based on service in Vietnam.

4.  The record does not contain corroborating evidence of an 
inservice personal assault stressor and there is no diagnosis 
of PTSD based on personal and/or sexual assault.


CONCLUSIONS OF LAW

1.  The February 2003 RO decision that denied entitlement to 
service connection for PTSD based on service in Vietnam is 
final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1103 (2008).

2.  The evidence received subsequent to the February 2003 
rating decision is not new and material and the Veteran's 
claim of entitlement to service connection for PTSD based on 
service in Vietnam is not reopened. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  PTSD based on personal assault was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to 
service connection for PTSD based on combat service in 
Vietnam that was previously denied in February 2003 and is 
now final.  The appellant also avers that he has PTSD as the 
result of injury from attempted sexual assault while serving 
in the military for which service connection should also be 
granted.  He presented testimony on personal hearing in May 
2009 to the effect that he was stationed in Vietnam for five 
and a half months in 1970, and went on patrols, engaged in 
firefights and mortar fire.  The Veteran related that he 
sustained shrapnel injuries to his fingers and hands that 
"blew off".  He stated that he saw comrades shot and 
wounded, including an incident in which a friend got his 
brains "blew out."  The Veteran said that he received the 
Purple Heart medal for injuries sustained in Vietnam.  He 
related that among other things, he had nightmares, sleep 
problems, inability to be tolerate crowds, and employment 
issues related to PTSD.

The Veteran also testified that he was placed in the stockade 
after being AWOL (absent without official leave) in 1971, and 
that two other inmates jumped and tried to rape him in the 
bathroom on one occasion.  He said that he fought his way out 
of the attack and received treatment for his injuries.  He 
related that after being released from the stockade he had to 
have counseling and saw a therapist.  The Veteran stated that 
he had not spoken to anyone about the incident until four or 
five years before, but had began to have nightmares, mood 
swings and anger issues as the result of the incident.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Here, the VCAA duty to notify was satisfied in a letter sent 
to the appellant in December 2004 that addressed the required 
notice elements.  The Board thus finds that adequate notice 
has been provided, as the appellant was informed prior to 
adjudication of what evidence is necessary to reopen a final 
claim, as well as to establish service connection.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that upon receipt 
of an application for service connection, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require that VA review the 
information and the evidence presented with the claim and to 
provide notice to the claimant of what information and 
evidence not previously submitted, if any, will assist in 
substantiating, or is necessary to substantiate each of the 
five elements of the claim, including notice of what is 
required to establish service connection, and what disability 
rating and effective date of the benefit will be assigned if 
service connection is awarded.  In this case, service 
connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claimed 
conditions.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of whether new and material evidence 
has been received to reopen the claim of service connection 
for PTSD based on reported service in Vietnam, as well as 
entitlement to service connection for PTSD based on personal 
assault.  Extensive VA outpatient and inpatient data have 
been received and associated with the claims folder.  The 
appellant has not indicated that he has sought treatment 
outside the VA system.  He was afforded a personal hearing 
before a Veteran's Law Judge in May 2009.

VA's duty to assist the Veteran in the development of the 
claim includes providing an examination when indicated. See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, four factors are 
considered: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159(c) 
(4).

The Board finds that a medical examination with a medical 
opinion is not warranted in this case.  This is because upon 
review of the Veteran's claim, only the first  requirement 
for determining whether a medical examination is needed is 
adequately demonstrated.  Additionally, the Board is of the 
opinion that there is sufficient competent medical evidence 
of record to render a decision on the claims.  Therefore, VA 
has no duty to obtain a medical opinion in these matters. 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004). .

The Board finds that further assistance from VA would not aid 
the veteran in substantiating the claims.  Therefore, VA does 
not have a duty to assist that is unmet with respect to the 
issues on appeal. See 38 U.S.C.A. § 5103A (a) (2); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The claims 
are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110 (West 2002 & Supp 
2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. (Under the law in effect since the veteran 
filed his claim for service connection for PTSD, a diagnosis 
of PTSD must be rendered in accordance with 38 C.F.R. 
§ 4.125(a) (2008), which incorporates the provisions of the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).)  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2008).

1.  New and material evidence to reopen the claim of service 
connection for PTSD based on combat service in Vietnam.

Factual Background and Legal Analysis

As noted previously, the record reflects that the RO denied 
service connection for PTSD based on service in Vietnam by 
rating decision in February 2003.  The appellant did not file 
a timely appeal and this determination became final. See 38 
C.F.R. § 20.1103.  Because the 2003 decision was the last 
final disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim of service connection for PTSD based on 
service in Vietnam should be reopened and re-adjudicated de 
novo. See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim 
that is the subject of a final decision can only be reopened 
upon the submission of new and material evidence. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2008) 
as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed a claim for service connection for PTSD in 
January 2003 stating that he was in Vietnam.  

The evidence of record at the time of the February 2003 RO 
decision denying service connection for PTSD included service 
clinical records that showed no treatment for a psychiatric 
disorder or traumatic injury, other than a chest contusion 
while boxing in November 1970, a sore shoulder from a 
reported accident in December 1970, and skinned hands in 
October 1971.  An undated Report of Mental Status Evaluation 
was unremarkable for any psychiatric complaints or findings.  
The Veteran's DD-214 reflected a military occupational 
specialty of trainee with no foreign service.  It was shown 
that between November 17, 1969 and January 4, 1972, the 
appellant had a total of nine months and 13 days of 
creditable service, and was in nonpay status on a number of 
extended occasions during active duty.  He received the 
National Defense Service Medal, and no education or training 
was completed. 

Entitlement to service connection for PTSD based on service 
in Vietnam was denied by rating action dated in February 2003 
on the basis that no Vietnam service was shown, and no 
diagnosis of PTSD or evidence of a relationship between the 
claimed condition and the claimed Vietnam service.

The evidence received after the February 2003 RO decision 
denying service connection for PTSD includes extensive VA 
outpatient and inpatient clinical records in which diagnoses 
of PTSD have been rendered based on the appellant's reported 
Vietnam service.  As a case in point, in a VA discharge 
summary dated in March 2005, the appellant stated that he was 
stationed in DaNang, was in reconnaissance and was terrified 
of napalm.  He recalled being considered dead after being hit 
by shrapnel and wounded, was terrified that he would be put 
off the evacuation chopper as dead, and struggled to stay 
conscious so he could be evacuated for treatment.  The 
Veteran stated that he was in the Philippines for two months 
before returning to Fort Riley.  He said that he had been in 
Vietnam for 10 months and received the Purple Heart after 
having been shot in the chest and left leg.  He reported 
dreams about Vietnam.  Considerable service personnel records 
have also been received delineating the Veteran's duty status 
between November 1969 and January 1972.  A number of 
statements have been received in support of the claim from 
family and friends seeming to indicate that the Veteran was 
in Vietnam.

The Board finds in this instance that while evidence received 
since the February 2003 final rating decision is new in the 
sense that it was not previously of record, it is not 
"material" to the grant of service connection for PTSD based 
on service in Vietnam.  Specifically, the appellant contends 
that he has PTSD based on combat service and injury in 
Vietnam.  Statements in the record from his affiants, 
including former service members, primarily do not state that 
the Veteran was in Vietnam, rather that he wrote to them 
about injuries he received for which he was transported to 
the Philippines.  One person stated that he corresponded with 
the Veteran who was stationed in Vietnam.  However, there is 
clear and convincing documentation of record which absolutely 
shows no Vietnam service or medal received for service in 
that country, and clearly refutes the appellant's assertions 
and testimony as to this aspect of the claim.  Service 
personnel records clearly reflect that the appellant remained 
stateside and had no service in Vietnam.  CTF form 86 
(Information Data Sheet) indicated that he had no service 
outside the continental United States.  He was shown to have 
been AWOL from January 30th to February 11, 1970 (13 days), 
July 10th to August 9, 1970 (31 days), September 2nd to 
October 29, 1970 (54 days), and from December 7, 1970 to 
September 16, 1971 (294 days).  He was confined to the 
stockade from February 12th to February 16, 1970 (5 days) and 
from September 22, 1971 to January 3, 1972 (104 days) before 
being discharged from service on the basis of unsuitability.  
The record thus shows that the main premise on which the 
Veteran now ostensibly carries a diagnosis of PTSD is shown 
to be patently false.  It appears that the diagnoses of PTSD 
are based entirely on his assertions of Vietnam service, 
rather than any reliable or objective confirmatory evidence 
of such.  Therefore, the Board finds that the additional 
information received since the February 2003 rating decision, 
when considered alone or with previously submitted evidence, 
is not so significant that it must be considered to fairly 
decide the claim.  Such evidence still does not corroborate 
the primary unestablished fact necessary to establish the 
claim, that is, service in Vietnam.  It is therefore not 
material to reopen the claim of entitlement to service 
connection for PTSD based on combat service in Vietnam, and 
the claim is not reopened.

1.  Service connection for PTSD based on personal assault.

Factual Background and Legal Analysis

On personal hearing in May 2009, the Veteran elaborated on a 
personal assault he claims to have experienced in service 
which he now believes precipitated PTSD.  In his application 
received in August 2004, he wrote that he was beat up and 
nearly raped while coming out of the shower in 1970.  He 
related that he fought his attackers off and did not tell 
anyone about the assault, but went to sick call and received 
stitches to the forehead for his injuries.  

As recited previously, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f).  If the 
veteran did not engage in combat with the enemy, or if the 
claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressor.  The testimony must be 
corroborated by credible supporting evidence. Cohen v. Brown, 
10 Vet. App. 128 (1997).  Service department records must 
support and not contradict the veteran's testimony regarding 
noncombat stressors. Doran v. Brown, 6 Vet. App. 283 (1994).  

Since the Veteran's claimed stressor alleges trauma of a 
sexual nature, the Board notes that in Patton v. West, 12 
Vet. App. 272, 278 (1999), the Court specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault. VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence. Id.

38 C.F.R. § 3.304(f) (3) provides that if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f) (3).

The record reflects that in October 2004, the appellant was 
sent a questionnaire specific to personal trauma and was 
advised to submit and/or identify evidence from alternative 
sources, to include police reports, doctors, medical 
facilities, and close friends or relatives, etc.,  This 
provided him the opportunity to furnish pertinent evidence or 
to advise VA of potential sources of such which might 
constitute credible supporting stressors.  However, the 
Veteran has not responded to that letter to date, nor is it 
shown that he returned the personal assault questionnaire.  
No statement in support of this claim has been received from 
any lay, clinical or professional source in support of this 
claim.  The Board points out that service treatment records 
do not reflect that the Veteran received stitches to his 
forehead or sought medical attention for any injuries of this 
nature.  Service personnel records document that after 
induction, the Veteran received a summary courts-martial in 
March 1970 for drinking and gambling in the barracks and 
breaking restriction, as well as one in June 1970 for 
striking a noncommissioned superior officer.  It was shown 
that he received a special court-martial in November 1971 for 
AWOLs totaling almost 12 months and for breaking restriction.  
Throughout his service, the Veteran was shown to have been 
sentenced to hard labor, forfeited pay, been  reduced in 
grade and/or been confined to the stockade for acts of 
misconduct, including desertion.  The appellant was reported 
to have stated that he went AWOL each time because of family 
problems, and because he could not adapt to the army while 
trying to support his pregnant wife and two children at the 
same time.  Administrative records document that he was 
counseled extensively by his team leader, team sergeants, a 
unit social worker and unit commander, and that there was a 
consensus opinion that his inability to adapt to military 
life was manifested in his outward rejection of authority and 
almost daily acts of insubordination.  He was found not to 
meet the criteria for further rehabilitative attempts and was 
discharged on the basis of unsuitability.  There is no 
indication that the veteran was sexually or personally 
assaulted in service, and he himself admits that he did not 
tell anyone about the reported incident.  He also testified 
at his hearing in May 2009 that the reason he went AWOL was 
because he had gotten married a month prior to service entry 
and was "missing my wife."

The Board finds that the post service medical evidence does 
not reveal any reliable evidence which might substantiate the 
Veteran's assertions of personal and/or sexual assault in the 
military.  Although VA records subsequent to service include 
a great deal of inpatient and outpatient clinical data 
reflecting assessments of PTSD, there are no post service 
records referencing a personal/sexual assault in service, and 
not a single one bases the diagnosis of PTSD on the Veteran's 
claimed in-service assault.  The diagnoses of PTSD are 
primarily shown to be based on the Veteran's self-reported 
history of service in Vietnam, which, as found previously, is 
a fabrication.  The Court has stated that "[i]t is the duty 
of the [Board] as the factfinder to determine credibility of 
the testimony and other lay evidence." Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992). 

While the Veteran has asserted that he has PTSD from personal 
and/or attempted sexual assault in service, there is no 
credible evidence corroborating his claimed stressor in this 
regard.  The current diagnosis of PTSD is found to be based 
on a stressor event claimed by the veteran that cannot be 
verified.  As such, the criteria noted above for a valid 
diagnosis of PTSD for VA purposes are not satisfied. See 38 
C.F.R. § 3.304(f).  Accordingly, the Board concludes that 
service connection for PTSD based on sexual assault is not 
warranted.  

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for PTSD based on personal assault and service 
connection must be denied. See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for PTSD based on 
combat service in Vietnam.

0Service connection for PTSD based on personal assault is 
denied.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


